DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 07/26/2019.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 01/27/2017 (20170127).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/US2018/015769 filed on 01/29/2018 which claims priority to Provisional Application number 62/451,644 filed on 01/27/2017 (20170127).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 07/26/2019 and 09/14/2020 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.


Drawings
The drawings are objected to because Figure 5B decision box 564 “NO” is not connected to box “B”, while box 562 is connected to box “B”.  It would appear that box 564 should be connected to box “B” instead of box 562 as explained in para [0037] of the specification as filed on 07/26/2019.
“[0037] The logic system determines whether the user has ceased to activate the "set" button during a third predetermined time period during or after the red LED has blinked three times 564. If the user released the "set" button during the third predetermined time period then the electronic speed control device selects profile 3 566, for example, after 10 seconds but prior to 15 seconds. If the user did not cease to activate the "set" button during the third predetermined time period, such as after 15 seconds, then the profile selection mode restarts and the red LED blinks once 550. “  (Emphasis added).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informalities:  the limitation “activating” is misspelled as “activing”.  For examination purposes the Examiner has construed the limitation to connote activating.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070293125 A1 to Jenkins; Michael S. et al. (Jenkins) in view of US 6130513 A to Orton; Kevin R.

Regarding claim 1 Jenkins teaches in for example the Figure(s) reproduced immediately below and compared side by side with the instant applications claims on the right hand side and the figures of Jenkins on the left side below:

    PNG
    media_image1.png
    622
    522
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    741
    568
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    393
    521
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    475
    779
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    561
    531
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    674
    568
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    664
    496
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    737
    526
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    537
    713
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    558
    854
    media_image10.png
    Greyscale


and associated descriptive texts a braking system 100 for a model vehicle comprising: 
a transmitter 102 comprising a throttle input in Fig. 1 and paras:
A user of a model vehicle may use a transmitter 102 to provide control input to the model vehicle. Accordingly, the user manipulates the transmitter 102 to control speed, and typically direction, of the model vehicle. The transmitter 102 comprises an antenna 104 for transmitting user input to a receiver 110. The receiver 110 also comprises an antenna 108 for receiving the user input from the transmitter 102. In some embodiments, the transmitter 102 transmits a radio frequency signal 106 to the receiver 110. The receiver 110 is coupled to a motor controller 112 and may be located on the model vehicle. The motor controller 112 receives the user input from the receiver 110 and applies a magnitude of average power to the motor 116 accordingly. A battery 114 may supply the motor controller 112 with power. Overall, the battery 114 supplies the motor controller 112 with power, and the motor controller 112 can manage the magnitude of average power supplied to the motor 116 in response to the user input from the receiver 110. 

[0018] In some embodiments the motor controller 112 may be an electronic speed control device. The electronic speed control device may enable a user to control electric power applied to the motor 116. For example, an inexperienced user may want to reduce the top speed of the model vehicle. By adjusting the electronic speed control device the user can reduce the amount of power supplied to the motor 116 at any throttle setting, which consequently reduces the speed of the model vehicle at any given throttle setting.”; (Emphasis added),

a motor control device 112 and 112A in Figures 1 and 2A above comprising: 
a user activated operation set selector 202 in Fig 2A above; 
a memory 208 storing at least two braking profiles wherein it is considered that each of the 3 profiles stored in the control logic 208 has an associated braking profile currently indicated as 100% as taught in para [0030] below as well as in para;
“[0019] FIG. 2A is a detailed block diagram illustrating a motor controller 112A comprising a user interface 206A, wherein the user interface 206A comprises a button 202 and an LED 204. As previously described, the motor controller 112A receives user input from the receiver (FIG. 1) and supplies the corresponding magnitude of average power to the motor 116. The battery 114 supplies power to the motor controller 112A. The motor controller 112A may comprise the user interface 206A, a control logic 208, and a power output 210. The user interface 206A enables the user to control the operation of the motor controller 112A. A switch or a button 202 may enable the user to enter a desired Accordingly, the user may press and/or release the button 202 in response to the LED or LEDs 204 to select the desired mode of operation via the control logic 208. The control logic 208 manages the power output 210, wherein the power output 210 can supply a specific magnitude of average power to the motor 116. Therefore, the control logic 208 manages the magnitude of average power applied to the motor 116, in response to the desired mode of operation and the user control input from the receiver.”, 

wherein a first or second of the at least two braking profiles is selected via operation of the operation set selector in para:
“[0029] Profile selection mode is described with reference to FIG. 5B. After profile selection mode has been selected 514 the red LED blinks once 550. The user should still be holding down the "set" button in the profile selection mode. The system determines whether the user released the "set" button during a first predetermined time period during or after the red LED has blinked once 552. If the user released the "set" button during the first predetermined time period then the electronic speed control device selects profile 1 554. If the user did not release the "set" button during the first predetermined time period then the red LED blinks twice 556. The system determines whether the user released the "set" button during a second predetermined time period during or after the red LED has blinked twice 558. If the user released the "set" button during the second predetermined time period then the electronic speed control device selects profile 2 560. If the user did not release the "set" button during the second predetermined time period then the red LED blinks thrice 562. The system determines whether the user released the "set" button during a third predetermined time period during or after the red LED has blinked thrice 564. If the user released the "set" button during the third predetermined time period then the electronic speed control device selects profile 3 566. If the user did not release the "set" button during the third predetermined time period then the profile selection mode restarts and the red LED blinks once 550. In one embodiment of the present disclosure the first predetermined time period, the second predetermined time period, and the third predetermined time period are substantially equal. If a profile has been selected an LED may blink green to indicate a successful profile selection. Program selection mode is described in further detail with reference to FIG. 6. “;

and 


“[0030] There are many alternative embodiments concerning the profiles, wherein profile 1, profile 2, and profile 3 can comprise many variations. In addition, there can also be different numbers of distinct profiles. In one embodiment, profile 1 may determine that the motor will be supplied with 100% power for maximum forward throttle, 100% for the brakes, and 100% for maximum reverse throttle. Profile 2 may determine that the motor will be supplied with 100% power for maximum forward throttle, 100% for the brakes, and 0% for maximum reverse throttle. For profile 2 the model vehicle will not run in reverse because the electronic speed control device does not apply power to the motor for a user input of reverse throttle. This may be a desired profile when a user is racing the model vehicle and there is no reason for the model vehicle to go in reverse. Profile 3 may determine that the motor will be supplied with 50% power for maximum forward throttle, 100% for the brakes, and 50% for maximum reverse throttle. For profile 3 the electronic speed control device applies no more than 50% power to the motor for maximum forward throttle and no more than 50% power to the motor for maximum reverse throttle. This may be a desired profile for an inexperienced user who may not be able to properly control the vehicle at high speeds. In one embodiment, profile 1 may be the default profile. In further embodiments, profile 3 may determine that that the electronic speed control device applies a percentage of power to the motor less than 100% and greater than 0% for maximum forward throttle and maximum reverse throttle.”;.  

While Jenkins teaches the invention substantially as claimed and explained above, Jenkins does not appear to expressly disclose that the braking system is a “drag braking system” with drag braking profiles. 

Orton teaches a speed controller 111 for a model vehicle that provides for programming in a “drag brake” value between a higher value and zero wherein a value of zero provides no drag braking in figure 4 reproduced immediately below:

    PNG
    media_image11.png
    541
    724
    media_image11.png
    Greyscale

As associated descriptive texts in for example, Col. 7, lines 6-22 reproduced below:
“(24) Each of the six LEDs 21-26 indicates a respective one of six modes (i.e., operating parameters). The first LED 21 indicates a B MIN mode (i.e., a BRAKE MINIMUM mode). The B MIN mode controls how strongly the brakes initially engage in response to trigger movement. Higher values make the brakes come on strong initially, and with a generally more aggressive response. This can speed up trigger response by eliminating unused trigger motion, but very light brake positions will be lost. A value of zero provides very light, fine braking action.

(26) The second LED 22 indicates a B DRG mode (i.e., a DRAG BRAKE mode). The B DRG mode sets the amount of braking occurring in the trigger neutral zone. This helps on some tracks by gently slowing down the R/C model when the user lets off the trigger from the throttle side. Higher values increase the amount of drag braking in the neutral zone. A value of zero provides no drag braking.“ (Emphasis added).





The combination of the known elements is achieved by a known method of providing a drag brake mode to an R/C model to “helps on some tracks by gently slowing down the R/C model when the user lets off the trigger from the throttle side.” As taught by Orton. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the model vehicle of Jenkins would have the capability of changing the braking power of each profile to less than 100% in the same manner as changing the acceleration settings.  Further Jenkins would have the additional capability of programming a “Drag Brake value” to “help on some tracks” by slowing down as much as the user desires for each track. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Orton to the prior art of Jenkins as explained above as merely performing the same function as they do separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the drag braking system according to claim 1 wherein the operation set selector is a manually operated button 202 see Jenkins Fig. 2A above and para:
“[0019] FIG. 2A is a detailed block diagram illustrating a motor controller 112A comprising a user interface 206A, wherein the user interface 206A comprises a button 202 and an LED 204”.  

Regarding claim 3 and the limitation the drag braking system according to claim 1, further comprising: 
a third braking profile; and 
wherein the third braking profile is also selected via the operation of the operation set selector see the teachings of Jenkins para [0029] above wherein it is understood that the third profile would also have a drag brake profile as taught by Orton:
“The system determines whether the user released the "set" button during a third predetermined time period during or after the red LED has blinked thrice 564. If the user released the "set" button during the third predetermined time period then the electronic speed control device selects profile 3”.  

Regarding claims 4, 11 and 17 and the limitation the drag braking system wherein: 
the first braking profile applies 100% braking when the throttle input is in a neutral position; 
the second braking profile applies a 0% braking when the throttle input is in a neutral position; and 
the third braking profile applies a range of braking greater than 0% and less than 100% when the throttle input is in a neutral position see the teachings of Orton above wherein it is understood that a higher value comprises 100% braking and a value of zero provides no drag braking, i.e. 0%.  


Regarding claims 5, 12, 13 and 16 and the limitation the drag braking system wherein the motor control device further comprises a feedback signal see Jenkins “an LED may blink green to indicate a successful profile selection” which connotes “a feedback signal” in para [0029]:
“ If a profile has been selected an LED may blink green to indicate a successful profile selection. Program selection mode is described in further detail with reference to FIG. 6.”.  

Regarding claim 6 and the limitation the drag braking system according to claim 1, wherein the motor control device 112 is an electronic speed control device located in the model vehicle and communicatively coupled to the transmitter 102 via a receiver 110 see Jenkins Fig. 2A and para [0017] above.  

Regarding claim 7 and the limitation the drag braking system according to claim 1, wherein the operation set selector further selects a program setup mode in which the throttle input initializes a neutral position see Jenkins Fig. 5A above and para:
“[0026] To start the program the user may turn on the transmitter with the throttle at neutral. Default values of the transmitter are for 50/50 throttle position, by which neutral is considered to be halfway between full forward throttle and full reverse throttle. The user may then connect a fully charged battery pack to the electronic speed control device. Program setup and profile setup can be started by 

Regarding claims 9 and 18 and the limitation wherein the feedback signal comprises a light emitting diode see Jenkins “an LED may blink green to indicate a successful profile selection” which connotes “a feedback signal” in para [0029]:

“ If a profile has been selected an LED may blink green to indicate a successful profile selection. Program selection mode is described in further detail with reference to FIG. 6.”.  
  
Regarding claim 10 see the rejection of corresponding parts of claim 1 above incorporate herein wherein the combination of Jenkins and Orton teach a drag braking system for a model vehicle comprising: 
a transmitter 102 comprising a throttle input in Jenkins; 
a receiver 110 located in the model vehicle and communicatively couple to the transmitter in Jenkins; 
a motor control device 112 in Jenkins comprising: 
a user activated operation set selector 202 in Jenkins; 
a memory 208 in Jenkins storing three braking profiles; 
wherein a selected braking profile of the three braking profiles is selected via operation of the operation set selector; and 


Regarding claim 14 and the limitation the drag braking system according to claim 12 wherein the feedback signal indicates a program setup mode 510 or a braking selection mode 541 see the teachings of the combination of Jenkins and Orton wherein it is understood that in order to set the drag brake amount a braking selection mode must be provided.  Jenkins teaches both a setup mode and an acceleration selection mode that one of ordinary skill in the art would find obvious to combine with the braking selection mode of Orton as the results of setting up each mode would provide the predictable results of setting up each value to the desired level for each operator and each type of race track.

Regarding claim 15 see the rejection of corresponding parts of claim 1 above incorporated herein wherein the combination of Jenkins and Orton teach a method for applying a drag braking force for a model vehicle, comprising: 
activating a user activated operation set selector in Jenkins Fig. 5A step 502; 
selecting a program setup mode 510 or a profile selection mode 514 via the operation set selector; 
setting a neutral position 506 for a throttle input when the program setup mode is selected; 
selecting a braking profile 514 when the profile selection mode is selected; 


Regarding claim 17 and the limitation the method according to claim 15, wherein the braking profile is one of 100% braking force, 0% braking force, or a percentage in a range from 0% to 100% braking force, for the applied braking force.  

Regarding claim 18 and the limitation the method according to claim 16 wherein the feedback signal is a light emitting diode.  

Regarding claim 19 and the limitation the method according to claim 15, wherein the user activated operation set selector is a push button switch see Jenkins para:
“[0009] FIG. 2A is a detailed block diagram illustrating a motor controller comprising a user interface, wherein the user interface comprises a button and an LED;”.  

Regarding claim 20 and the limitation the method according to claim 19 wherein activing(sic) further comprises holding the operation set selector for an amount of time see Jenkins Fig. 6 above and para:
“[0026] To start the program the user may turn on the transmitter with the throttle at neutral. Default values of the transmitter are for 50/50 throttle position, by which neutral is considered to be halfway between full forward throttle and full reverse throttle. The user may then connect a fully charged battery pack to the electronic speed control device. Program setup and profile setup can be started by pressing the "set" button 502. After pressing the "set" button, the system may determine how long the user held the "set" button down before releasing it. First, the system determines if the user held the "set" button down for a specific first time period, T1 504. For example, T1 504 could be greater than 1 sec. and less than 2 sec. If the user did hold down the button for this period of time, then the last memorized neutral setting from the throttle on the transmitter may be used .

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070293125 A1 to Jenkins; Michael S. et al. (Jenkins) in view of US 6130513 A to Orton; Kevin R. as applied to the claims above and further in view of MPEP 2144.04 [R-10.2019] VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS and US 20140235137 A1 to Allmendinger; Otto Karl et al. (Allmendinger). 

Regarding claim 8 the combination of Jenkins and Orton do not appear to expressly disclose wherein the motor control device is located on the transmitter.  

Per the MPEP section 2144.04 VI. C.    Rearrangement of Parts 
    PNG
    media_image12.png
    18
    19
    media_image12.png
    Greyscale

In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 


As is the case here, locating the motor control device on the transmitter would not modify the operation of the device and would be an obvious matter of design choice.  

Accordingly it would have been obvious to one of ordinary skill in the art to have modified the transmitter of Jenkins to include the motor control device for the express 

Although it is considered that the teachings of the MPEP above render the claimed invention obvious, Allmendinger teaches it was known to provide brake bias controls 122 on the transmitter in for example, Figure 2A below:

    PNG
    media_image13.png
    276
    541
    media_image13.png
    Greyscale

And associated descriptive texts in for example, para:
“[0031] The brake bias may be selected using brake bias user interface 122. The brake bias may be classified as a vehicle operational parameter and brake bias user interface 122 may be a user interface also used for other vehicle operational parameters. Brake bias user interface 122 may be a user interface built into the transmit controller, such as a dial or knob. Alternately, brake bias user interface 122 may be an auxiliary user interface device described in published patent application Ser. No. 12/850,453.”

Accordingly it would have been obvious to provide the combination of Jenkins and Orton with the motor control on the transmitter for the express benefit and convenience of being able to change the control on the transmitter instead of having to open up the model vehicle to change control settings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to “drag braking” which is similar to regenerative braking.  For example:
US 20030169002 A1 to Hughes, Peter S. teaches the ability for a user to variably change the amount of regenerative braking via a handbrake lever in para [0040].
US 20040226768 A1 to DeLuca, Michael J.  et al. teaches an automatic hold parking brake that essentially acts as a drag brake.
WO 2014188103 A1 to MILHAU YOHAN et al. teaches controlling drag braking to provide for “creeping travel”
US 20160244039 A1 to Rizzo; Michael D. et al. teaches using drag braking for crawl mode in for example, para:
“[0034] Referring to FIG. 3, an example embodiment is shown of the method 100. As noted above, the method 100 allows for simulation of a 4WD-low mode via automatic imposition of driveline drag via braking control, along with automatic execution of a vehicle hold state when the brake pedal 13 of FIG. 2 is released after a stop. Thus, when a driver requests crawl mode and applies or releases the accelerator pedal 15, the controller 50 of FIGS. 1 and 2 controls the electronic brake assembly 35 disposed at the corners of the vehicle 10 along with taking other control actions.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210113